DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        CHRISTIAN HOLMAN,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-1933

                         [December 23, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Robinson, Judge; L.T. Case No.
12017383CF10A.

  Michael C. Minardi of Kelley Kronenberg, West Palm Beach, for
appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed. See Burns v. State, 884 So. 2d 1010 (Fla. 4th DCA 2004).

LEVINE, CONNER, and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.